 CENTRAL FREIGHT LINES509Central Freight Lines, Inc. and International Associ-ation of Machinists and Aerospace Workers,AFL-CIO. Cases 16-CA-8186, 16-CA-8206,16-CA-8388, and 16-CA-8600-2April 2, 1981DECISION AND ORDEROn May 30, 1980, Administrative Law JudgeRichard J. Boyce issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.The Administrative Law Judge found that Re-spondent violated Section 8(a)(l) of the Act bythreatening employees with discharge, interrogat-ing employees, and promising employees increasedbenefits, all because of union activity. The Admin-istrative Law Judge also concluded that Respond-ent violated Section 8(a)(3) and (1) of the Act bydischarging employees Billy Hudson, KeillerRespondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 Contrary to the Administrative Law Judge, we do not rely on thefact that Respondent "ignored" its recently enacted absenteeism proce-dure in affirming the Administrative Law Judge's conclusion that Re-spondent violated Sec. 8(aX3) and (1) of the Act in discharging Hudson.As the Administrative Law Judge found, Respondent never utilized theprocedure for any of its employees and, thus, its nonuse here, withoutmore, cannot be ascribed to antiunion reasons.Respondent excepted to the Administrative Law Judge's failure to findthat Callan as well as Cothran testified about the committee meeting atwhich the decision to terminate Hudson was made and alleges as errorthe finding that employee Long had a worse absenteeism record thanHudson. Although we agree with Respondent that the AdministrativeLaw Judge erred in making these findings, we conclude that, based onhis other findings and the record as a whole, the Administrative LawJudge correctly concluded Respondent violated Sec. 8(a)3) and (I) ofthe Act in discharging Hudson. Respondent also excepted to the Admin-istrative Law Judge's conclusion that certain documents and memos in-troduced into evidence were not entitled to substantive weight in decid-ing the alleged violations concerning Hudson and Jones. However, inreaching his decision with respect to Jones, the Administrative LawJudge stated that even assuming this evidence was considered, the findingthat Respondent violated the Act was still warranted. In a similarmanner, the Administrative Law Judge, while concluding that SupervisorBunch's memo of a meeting with Hudson concerning absenteeism shouldnot be accorded substantive weight, nonetheless found that Hudson ad-mitted Bunch spoke to him in a manner reflected by the memo Thus, ineach instance, the Administrative Law Judge considered the type of evi-dence Respondent sought to introduce by means of documents, eventhough he found the documents themselves not fully worthy of suhsian-tive consideration.We agree with the Administrative Law Judge's findings and conclu-sions that Ashmore interrogated Hudson in violation of the Act. See PPGIndustries, Inc.. Lexington Plant, Fiber Glas Division, 251 NLRB 1146(1980); Centre Engineering. Inc.. 253 NLRB 419 (1980).255 NLRB No. 56Davis, and Stewart Jones and suspending employeeDouglas Higgins because they were involved withthe Union. We agree with these conclusions. How-ever, for the reasons stated below, we cannot agreewith the Administrative Law Judge's conclusionthat Respondent violated the Act when it dis-charged employee George Southerland.The facts surrounding Southerland's dischargeare undisputed. On November 15, 1978,3 Souther-land was involved in an accident with his pickuptruck while driving to work. Southerland did notwork that day, the remainder of the week, or thefollowing Monday, allegedly because he was re-pairing an old car so that he could travel to work.On each morning of his absence, Southerlandcalled the Dallas terminal, where he worked, toinform management he would not be working thatday. However, on Friday, November 17, Souther-land drove his wife to work in her car and thenwent to the Dallas terminal to obtain his paycheck.When questioned as to why he could not have usedhis wife's car to drive to work on the other days,Southerland responded that his wife needed the carin traveling to and from her job and in picking uptheir child from the nursery. Each spouse workedin different cities and had different starting and fin-ishing times. Therefore, use of his wife's car, ac-cording to Southerland, was not feasible becausehe did not want his wife to stay at home and loseher job because of his accident. Although Souther-land explained these facts to his supervisor, Al-dridge, the latter merely responded that Souther-land should have used his wife's car. Aldridge,when informed of Southerland's continued absenceon Monday, November 20, spoke with Respond-ent's president in Waco, who instructed that South-erland be terminated.4Aldridge explained toSoutherland that excessive absenteeism was thereason for his discharge.The Administrative Law Judge concluded thatRespondent discharged Southerland because ofunion activities. He found that Respondent waswell aware of Southerland's leadership role in theunion campaign, and Respondent had unionanimus, as evidenced by its discharge of employeesHudson and Davis a week earlier, and its 8(a)(l)violations described above. Although Southerlandhad missed a number of workdays in 1978, the Ad-ministrative Law Judge reasoned that Respondenthad tolerated this behavior. He also found that Re-spondent had failed to use its published procedureon absenteeism cases. Finally, the Administrative:' All dates are in 1978 unless otherswise indicated.4 The record indicates that all decisions to terminate employees mustbe made or approved by Respondent's headquarters' management locatedin Waco, lexas.CENTRAL FREIGHT LINES 509 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaw Judge concluded that Southerland's excusesfor missing work in November were "fairly com-pelling," and the decision to terminate him wasmade before he could explain them. In this regard,the Administrative Law Judge noted that Respond-ent never warned Southerland that his absences be-cause of the accident could lead to discharge, andreasoned that Respondent was merely "playing outrope" to allow Southerland unconsciously to placehimself in jeopardy, because Respondent decidedto rid itself of this union proponent.We cannot agree that Respondent violated theAct by discharging Southerland. The GeneralCounsel's burden is to demonstrate a prima faciecase. The General Counsel did not sustain thatburden in Southerland's case. Although he was in-volved with the Union, Southerland did not there-by cloak himself with protection from discipline ordischarge. Respondent's union animus is readily ap-parent from this record, but this does not meanthat it cannot discharge a union adherent so long asthe discharge was not based on the adherent'sunion activity. It is not for the Board to substituteits judgment for that of an employer in decidingwhat are good or bad reasons for discharge. Thus,however "compelling" or sympathetic Souther-land's reasons for missing work may have been, itwas still within Respondent's province to act onSoutherland's absences. And, as the AdministrativeLaw Judge in effect noted, in Southerland's casethere is no evidence of disparate treatment. Thus,the Administrative Law Judge found that no em-ployee who had more absences was retained. Anyburden of establishing the opposite fact lay withthe General Counsel in the first instance. AlthoughRespondent's policy on absenteeism was not uni-form, it cannot be inferred from that alone thatSoutherland was terminated for his union activity.Thus, more than 48 employees had been dischargedin 1978 at the Dallas terminal, many of them forabsenteeism problems.5Nor does the fact that Re-spondent "ignored" its absenteeism procedure pro-vide probative evidence of Respondent's motives,since Respondent never used that procedure for anyemployee.6Accordingly, we find that Respondentdid not violate the Act when it discharged South-erland.7' Hudson was allegedly discharged for missing "too much work."However, the Administrative Law Judge found that this asserted reasonwas a pretext to discharge Hudson because of his union activity. No suchsupport in the record can be found in Southerland's case.° See fn. 2, above.Chairman Fanning in agreement with the Administrative Law Judgewould find that Respondent's discharge of Southerland violated Sec.8(a)(3) and (I) of the Act. However, for the reasons set forth in fn. 2,above (in connection with the Hudson discharge), in doing so he wouldnot rely on the fact that Respondent ignored its recently enacted absenteeprocedure.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Central Freight Lines, Inc., Ft. Worth and Irving,Texas, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph 2(a):"(a) Offer to Billy Hudson, Keiller Davis, andStewart Jones immediate and full reinstatement totheir former jobs or, if those jobs no longer exist,to substantially equivalent jobs, without prejudiceto their seniority and other rights and privilegespreviously enjoyed, and make them whole for anyloss of earnings or benefits suffered by reason oftheir unlawful discharges, with interest on lostearnings.45"2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT tell employees that, if a uniongets in, it "could happen" that "full-timerswould be part-timers and ...some wouldn'thave jobs at all"; nor will we tell them, to dis-courage support of the Union, that a study isunderway that could result in increased bene-fits.WE WILL NOT interrogate employees abouttheir union sympathies and activities. CENTRAL FREIGHT LINES511WE WILL NOT caution employees that they"ought to think about" their roles with theUnion.WE WILL NOT ask employees "what kind ofimprovement" they think a union could bring.WE WILL NOT in effect interrogate employ-ees concerning their union activities by con-fronting them about soliciting for the union"harassing" "on company time," and WE WILLNOT warn employees that they will be subjectto termination "if it happened again" that theysolicited for the Union "on company time."WE WILL NOT discharge, suspend, or other-wise discriminate against employees because oftheir union sympathies or activities.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them under Sec-tion 7 of the Act.WE WILL offer to Billy Hudson, KeillerDavis, and Stewart Jones immediate and fullreinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalentjobs, without prejudice to their seniority andother rights and privileges previously enjoyed,and make them whole for any loss of earningsor benefits they suffered by reason of their un-lawful discharges, with interest on lost earn-ings.WE WILL make Douglas Higgins whole forany loss of earnings or benefits he suffered byreason of his unlawful suspension, with intereston lost earnings; restore to him any seniorityand other rights and privileges lost because ofthat suspension; and expunge from our recordsany reference to that suspension, notifying himin writing that this has been done.CENTRAL FREIGHT LINES, INC.DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: Thismatter was heard before me in Dallas, Texas, on June13-15, June 20-22, and October 1-3, 1979. The charge inCase 16-CA-8186 was filed on November 13, 1978, thatin Case 16-CA-8206 on November 29, 1978, that in Case16-CA-8388 on March 19, 1979, and that in Case 16-CA-8600-2 on July 18, 1979, all by International Associ-ation of Machinists and Aerospace Workers, AFL-CIO(the Union). A consolidated complaint embracing Cases16-CA-8186, 16-CA-8206, and 16-CA-8388 issued onMay 3, 1979, alleging that Central Freight Lines, Inc.(Respondent), had committed certain violations of Sec-tion 8(a)(1) and (3) of the National Labor Relations Act,as amended (the Act). A complaint in Case 16-CA-8600-2 issued on August 9, alleging that Respondent hadcommitted a further violation of Section 8(a)(1) and (3)of the Act. The General Counsel's motion that the lattermatter be consolidated with the former was granted onOctober 1.I. JURISDICTIONRespondent is a Texas corporation, headquartered inWaco, engaged in the transport of freight as a commoncarrier. It annually purchases and makes delivery inTexas, directly from outside the State, of items valued inexcess of 50,000, and annually realizes revenues inexcess of that amount from the transport within Texas ofcommodities going to or coming from other States.Respondent is an employer engaged in and affectingcommerce within Section 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONThe Union is a labor organization within the meaningof Section 2(5) of the Act.III. ISSUESIt is alleged that Respondent violated Section 8(a)(1)of the Act in late October and early November 1978 byinterrogating employees about their union sympathiesand activities, by promising benefits to employees todampen their enthusiasm for the Union, and by threaten-ing loss of jobs, to undermine employee support of theUnion.It is alleged, further, that Respondent violated Section8(a)(3) and (1) of the Act by discharging four employeesbecause of their union sympathies and activities-BillyHudson on November 7, 1978; Keiller Davis on Novem-ber 8, 1978; George Southerland on November 21, 1978;and Stewart Jones on March 15, 1979-and by suspend-ing Douglas Higgins because of his union sympathies andactivities on July 17, 1979.IV. BACKGROUNDRespondent has 55 terminals throughout Texas, 2 ofwhich are involved in this proceeding. One of those is inthe Dallas suburb of Irving, and is called the Dallas ter-minal. The other is in Ft. Worth.Respondent's employees have never had union repre-sentation. In 1976, a campaign was launched on behalf ofan ad hoc organization known as CBB.1CBB presentlyevolved into a more formal organization, Central FreightLines Employees' Association (CFLEA) and, in Septem-ber 1977, a National Labor Relations Board election washeld to determine if CFLEA would become the repre-sentative of Respondent's employees systemwide.Respondent having won the election, some 160 em-ployees met in Dallas in June 1978, deciding that theyshould seek representation by an AFL-CIO affiliate.That was followed by some informal organizational stir-ring; and, on August 9, as concluded by the Board inCentral Freight Lines. Inc., 246 NLRB 71 (1979), Re-spondent violated Section 8(a)(3) and (1) of the Act by' CBB stood for Campaign for Better Benefits or Company for BetterBelefits.CENTRAL FREIGHT LINES 511 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarging two employees at the Dallas terminal-Charles Barrett and Bruce Haire-because of their partin that stirring.A meeting was held in Huntsville, Texas, in October1978, attended by about 40 employees and several offi-cials of the Union, during which a campaign format wasdeveloped, and a new systemwide campaign began inearnest soon after. The new campaign was characterizedby the distribution of leaflets and union authorizationcards and the appearance on some of the employees ofbuttons, pocket savers, and pencils imprinted with theUnion's insignia.V. THE ALLEGED VIOLATIONS OF SECTION 8(A)( I )A. Ken AshmoreAllegation: It is alleged that, on October 25, 1978, KenAshmore, a dock foreman at the Dallas terminal and anadmitted supervisor, interrogated an employee about hisunion activities, threatened employees with terminationshould the Union be successful in organizing Respond-ent's employees, and promised economic benefits to theemployees to induce them to withhold support from theUnion, in each instance violating Section 8(a)(l) of theAct.Facts: In October 1978, Ashmore was the immediatesupervisor of two crews, each consisting of about nineemployees. On October 25, he held two meetings, onefor each crew, with regard to the union campaign.Either Gene Hughett, dock superintendent, or BillMangham, a dock supervisor, had directed that he callthe meetings. Hughett or Mangham also had providedhim with a document setting forth lists of what union or-ganizers can and cannot lawfully do, which was to bethe frame of reference for his presentations. Ashmoretestified at one point that he did not read the document"word for word" in the meetings, and at another that he"read this material straight from" the document. After hehad finished with the document, Ashmore invited discus-sion.During the discussion portion of at least one of themeetings, Ashmore was asked to compare Respondent'sgrowth with that of nonunion carriers in the region. Hereplied that it had been "much greater" over the past 20years-"our facilities had grown, our equipment hadgrown, the number of employees had grown, whereasthe others had either stayed [in a] stalemate or [had] verylittle growth." He said that Respondent "had never hada union before and did not need one now," and that, aslong as it remained nonunion, it "would continue toexpand the number of people" it employed.Continuing in this vein, Ashmore stated that, whereasRespondent operated with regularly employed personnel,both full- and part-time, the union carriers relied heavilyon "casual-type or extra-board-type employment." Hefurther noted that Brown Express was at the point, be-cause of union restrictions, where it had more part-timethan full-time employees. If the Union should get in, hewent on, it "could happen" that some of Respondent's"full-timers would be part-timers and some ... wouldn'thave jobs at all."2Ashmore also was asked, in the same meeting, aboutthe status of Respondent's health insurance program. Heanswered that "a study was being made to find out" howthe coverage afforded Respondent's employees comparedwith that provided by others in the industry, and thatbenefits "could be increased" based upon the outcome ofthe study.3A few minutes after the meeting attended by BillyHudson, one of those whose discharge is in issue, Ash-more engaged him in conversation. Ashmore had chosenHudson because Hudson, but none of the others at themeeting, was wearing a pocket saver imprinted with theUnion's name and insignia. Referring to the insignia,Ashmore asked if that meant that Hudson was "an orga-nizer." Hudson replied, no, but that it did mean he was"on a committee." Ashmore offered: "Don't you thinkyou ought to think about it awhile?" Hudson replied thathe already had, or he "wouldn't be wearing" the insig-nia.Ashmore then asked "what kind of improvementwould it make" if there were a union. Hudson answeredthat the employees "would have a say" about being"bird-dogged."4A considerable discussion of bird-dog-ging followed.Sometime during the exchange, Ashmore admonishedthat he did not want Hudson to be "harassed" becausehe "was ...or might be sympathetic toward theUnion," nor did he want Hudson "harassing any of [Ash-more's] men." Ashmore concededly had no reason to be-lieve that Hudson would engage in harassment. He hadmade a similar statement, but without referring to anyparticular employee, during the employee meeting.5Conclusions: It is concluded that Ashmore violatedSection 8(a)(1) of the Act substantially as alleged by stat-ing in the meeting that it "could happen" should theUnion get in and that "full-timers would be part-timers2 Billy Hudson is credited that Ashmore said this "could happen." Hisdemeanor and recall, particularly in the face of arduous cross-examina-tion. were most impressive. Ashmore. although admittedly speaking ofRespondent's use of full- and part-time employees vis-.a-vis union carriers,denied saying anything to the effect that jobs would be lost should theUnion get in. Whether this places him in true conflict with Hudson, whorecalled him as saying "could" rather than "would," is unclear.I Ashmore admitted that he wished to impress upon his audience that"it could be possible that our benefits could be raised." Respondent didinstitute a new health insurance program in the spring of 1979. In theseeming effort to corroborate Ashmore and discredit Hudson, Respond-ent called John Andrews, who was at the meeting attended by Hudson.Andrews' testimony was self-canceling, however, for he was unable torecall things admittedly said by Ashmore, as well as things attributed toAshmore by Hudson.4 Ashmore, although denying that the subject of bird-dogging came upin this conversation, indicated that it is a term familiar to him and that itmeans placing an employee under strict scrutiny in the hope of catchinghim in a mistake or "goofing off."I Ashmore concededly admonished Hudson about harassment, butdenied asking if Hudson were an organizer, if he did not think he shouldthink about it awhile, or anything about the merits of having a union orwhy Hudson thought the employees needed a union. Ashmore alsodenied, as stated in the preceding footnote, that the subject of bird-dog-giig came up. To the extent that their versions differ, and except as ad-mitted by Ashmore, Hudson is credited that the conversation was asabove set forth. As noted in fn. 2. above. "his demeanor and recall, par-ticularly in the face of arduous cross-examination, were most impressive."--- CENTRAL FREIGHT LINES513and some ...wouldn't have jobs at all," and by disclos-ing that a study was underway that could result in an in-crease in health insurance benefits. The former remark,although couched in terms of "could" rather than"would," carried the necessary implication that jobswould be imperiled, not through the bargaining process,but simply if the Union got in, and so was improper.Hinky Dinky Supermarkets, Inc., 247 NLRB 1175 (1980);Sportspal, Inc., 214 NLRB 917, 918 (1974); Stumpf MotorCompany. Inc., 208 NLRB 431, 432 (1974).The evil of the latter remark, about the study and thepossibility of improved benefits as a result, is that it wasmade in the context of an antiunion meeting and con-veyed information that apparently had not been impartedbefore, and thus was likely to have impressed the em-ployees that this was a development brought forth by theunion ferment. Renton Village Cinema, 228 NLRB 377(1977).It is concluded that Ashmore also violated Section8(a)(1) of the Act substantially as alleged by the aggre-gate in one conversation with Hudson of asking if hewere an organizer, of suggesting that he "ought to thinkabout" his role with the Union, of asking "what kind ofimprovement" a union could bring, and of warning thathe was not to be "harassing any of" Ashmore's men.Whatever the legality of any of these comments in isola-tion, their cumulative impact was unavoidably coercive.B. Van AidridgeAllegation: It is alleged that, on or about October 31,1978, Van Aldridge, assistant terminal manager at theDallas terminal and an admitted supervisor, interrogatedan employee about his union activities, violating Section8(a)(1) of the Act.Facts: On November 1, 1978, Aldridge told the afore-mentioned Billy Hudson that some of the employees hadsaid that Hudson "was harassing them on company time"about the Union. Hudson said that this was "not true"and that he talked to the employees about the Uniononly "on my own time, such as breaks, before work, andafter work." Aldridge then cautioned Hudson not to "beinterrupting employees working trying to get them tosign cards on company time," adding that, "if it hap-pened again," he would be "subject to termination."6Conclusion: While Aldridge did not literally interro-gate Hudson on this occasion, the tenor of his remarkswas such that they were likely to elicit from Hudson cer-tain information about his union activities.7It thereforeis concluded that Aldridge violated Section 8(a)(1) of theAct substantially as alleged.It is concluded that Aldridge's remarks violated Sec-tion 8(a)(1) of the Act for another reason. Bans againstunion solicitation "on company time" are presumptivelyunlawful. John Rooney, David Hinman and Beverly Foster,6 This is an amalgam of the generally corresponding testimony ofHudson and Aldridge. Their only notable conflict concerns when theconversation happened. Hudson testified that it was on November .while Aldridge averred that it was "some weeks. I can't be sure, maybemonths" before Hudson's discharge, which was on November 7. Hud-son's testimony on the point carried conviction and is credited.7 There can be no doubt, as indicated by Hudson's response, that Al-dridge was referring to union solicitation when he used the term "harass-ing."d/b/a Rooney's at the Mart, 247 NLRB 1004 (1980); K.W Norris Printing Co., 232 NLRB 985, 988 (1977); Flor-ida Steel Corporation, 215 NLRB 97, 98-99 (1974). Re-spondent has made no convincing showing that the pre-sumption should not be obtained in this instance. There-fore, by confronting Hudson about soliciting on compa-ny time, Aldridge in effect was imposing an unlawfullybroad prohibition. The ensuing threat of termination "ifit happened again" consequently was unlawful, too. A.T.& S.F Memorial Hospital, Inc., 234 NLRB 436 (1978).8C. Jimmy CunninghamAllegation: It is alleged that, on November 7, 1978,Jimmy Cunningham, assistant terminal manager at theFt. Worth terminal and an admitted supervisor, interro-gated an employee about his union sympathies and activ-ities, violating Section 8(a)(l) of the Act.Facts: Shortly before the start of work on November7, 1978, Cunningham encountered Stewart Jones, anotheremployee whose discharge is in issue, asking him how hefelt "about the Union" and if he had "signed a unioncard." Jones, who was not to sign a card until the nextday, replied that he had not signed.9Conclusion: It is concluded, without need for discus-sion or citation, that Cunningham's questions of Jonesviolated Section 8(a)(l) of the Act substantially as al-leged.Vl. THE ALLEGED VIOLATIONS OF SECTION 8(A)(3)AND (1 )A. The Discharge of Billy HudsonFacts: Hudson worked on and off for Respondent from1969 to 1974, and continuously from December 1974until his discharge, allegedly because of his union activi-ties, on November 7, 1978. He was a loader at the Dallasterminal when discharged.That Respondent perceived Hudson as a prime unionadvocate before the discharge is revealed by the previ-ously described instances, on October 25 and November1, 1978, in which Ken Ashmore and Van Aldridge, re-spectively, spoke to him about his organizational activi-ties in a manner violative of Section 8(a)() of the Act.Respondent asserts that the discharge decision wastriggered by Hudson's having lied to a supervisor on No-vember 3, and was based on that and excessive absentee-ism and tardiness. At or about 3:15 p.m. on Friday, No-vember 3, Hudson asked one of his supervisors, JamesNorris, if he could leave work at 4, rather than at thenormal quitting time of 6:48. Hudson added, untruthfully,that his other supervisor, Ashmore, had said it would beI That Aldridge made the one reference to "interrupting employeesworking" did not cure his use otherwise of the overly broad "on compa-ny time."9 Jones' testimony concerning this incident was convincing and is cred-ited. Regarding its date, Jones gave this persuasive testimony: "I talkedto Jimmy on 11-7 and then I got mad and went home and thought aboutit and signed the card on 11-8." Jones' signed card, bearing the date ofNovember 8, is in evidence. Cunningham's assertions that such a conver-sation never happened and that the word "union" never came up in con-versation between him and Jones were mechanically rendered and devoidof suasive thrustCENTRAL FREIGHT LINES 513 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDall right.'0Hudson told Norris that he had to attend tosome personal business, although his true reason for therequest, so he testified, was that he was not feeling well.He testified that he did not think illness would be a suffi-cient excuse, Norris only recently having turned downhis request to leave early for that reason. Norris toldhim he could leave at 4:30, and he did. Norris intimatedthat Ashmore's apparent approval was a factor in his de-cision-"I respect another supervisor's judgment." 2That Hudson had misled Norris revealed itself soonafter his departure. Gary Pursel, filling in for Norriswhile the latter was on break and not having been toldof Hudson's release,'3began to look for Hudson. Thesearch led to Ashmore and Norris, and to the eventualrealization among the three that Hudson had lied toNorris. The three thereupon apprised M. C. Cothran,then the assistant terminal manager, of the situation, de-claring that they thought "something ought to be doneabout it." None, however, recommended discharge.Cothran directed Ashmore to prepare a memo of the in-cident,'4said he would examine Hudson's personnel file,and indicated that the matter would be dealt with thenext Monday.Cothran testified that the Dallas management commit-tee-T. H. Callan, who was the terminal manager, him-self, Aldridge, and Andy Callan, terminal personnel di-rector-met on Monday, the 6th, "looked through Billy'sfile, and ...found [there] to be enough in his file onexcessive absenteeism and tardiness that we felt like weought to go ahead and take him off the payroll." 5 Coth-ran continued that a recommendation to that effect wasconveyed to Respondent's systemwide executive commit-tee in Waco, which gave its consent. All discharges mustbe cleared through Waco.Among the file documents examined by the manage-ment committee, according to Cothran, were memoran-dums dated May I and September 19, 1978, concerningHudson's attendance. That of May I, purportedly pre-pared by Jim Bunch, a supervisor, stated:I talked to Billy [Hudson] about his attendancetoday. I explained to him that his attendance would'1 Hudson regularly worked under Ashmore's supervision until 2:30p.m., then took a lunch break, and then came under Norris' supervision at3.'' Hudson had asked Norris' permission to leave early three times inthe recent past. Norris acceded the first two times, but refused the thirdrequest, even though Hudson claimed illness, because he did not believethat claim and Hudson "had been taking off quite frequently." Respond-ent has no sick leave policy.12 Hudson testified that, a few minutes after initially lying to Norrisabout Ashmore's having given approval, he told Norris that he had nottalked to Ashmore and had been "kidding" when he said he had. Norrisdenied that this happened and is credited. Hudson's testimony in thisregard simply did not carry conviction.L3 Pursel frequently filled in for Norris between 4 and 5 p.m.14 Ashmore prepared a memo either that evening or over the week-end. It stated among other things: "At no time Friday Nov. 3 1978 did Ispeak to Hudson about getting off early. It is my opinion Hudson was letoff by Norris because Billy he flat lied to Norris."15 The Dallas management committee became operative on January I,1978. to handle the affairs of the terminal. It was formed because W. C.Lackey, assistant terminal manager, had retired at the end of 1977 and T.H. Callan, terminal manager, was planning to retire. On June 30, 1979, T.H. Callan retired, Cothran was appointed to succeed him. and the man-agement committee ceased to exist.have to improve. Billy was explained to by myselfthat unless he improves his attendance he could losehis job. Billy said he would try to improve.'6The September 19 document, prepared by E. H.Conway, dock foreman, stated:I talked to this employee [Hudson] today about hisbeing absent so much. He has been absent 7 timesthis year for various reasons. I also talked to himabout his production. His production has beenunder 6000 lbs. per hour for the last several weeks.I told him he would have to do better. He said hewould try.Apart from Cothran's summary rendition, there is nei-ther testimony nor memorandum of what transpiredduring the Monday meeting of the management commit-tee. Indeed, Aldridge testified that he was away from theterminal at the time and consequently had nothing to dowith Hudson's discharge. Cothran, it will be remem-bered, placed Aldridge at the meeting.Hudson did not report for work that Monday, callingin sick. Upon reporting on Tuesday, November 7, hewas directed by Ashmore to see Andy Callan. Callan inturn told him to return at I p.m., which he did, at thattime being told by Cothran that he was fired. Cothranexplained that Hudson had "missed entirely too muchwork" and that Respondent was not "going to put upwith it any more." Hudson asked about a coworker, DonSmith, whom he believed to have missed more workwithout being fired, prompting Cothran to state: "We arenot discussing Don Smith."On November 9, Andy Callan prepared an internaltermination report giving these reasons for the discharge:"Unauthorized absence from work and failure to reportto supervisor." On November 28, Cothran submitted amemorandum stating that he told Hudson that the reasonfor his being fired was "absenteeism and tardiness." In1978 to the time of discharge, Hudson had had 2 weeksof excused absence in August because of a job-relatedinjury, missed 9 other days (counting November 6) be-cause of illness, and missed I day each because of juryduty, a court appearance, and bad weather. He wastardy twice.The record reflects that Don Smith, while absent lessthan Hudson, had a severe tardiness problem-17 timesin the first 11 months of 1978 and 39 times in 1977. OnDecember 8, 1977, Dock Foreman Conway prepared amemorandum indicating that he then talked to Smith"about being late so much," and that he previously had"talked to him repeatedly about this," without success.Another Conway memo, dated December 30, 1977,noted that he had had "no luck at all" dealing withSmith's tardiness, and suggested that "someone elseshould talk to him."The record further reflects that at least two otherDallas employees, Ed Bajer and Don Long, had moreabsences than Hudson in 1978, without being discharged.'i Bunch not having testified, this memorandum was never authenti-cated in a manner entitling its contents to substantive weight. Hudsonconceded, however, that Bunch had talked to him about his attendance. CENTRAL FREIGHT LINES515On July 25, 1978, Bajer's supervisor prepared a memo-randum noting that he had missed 11 days in the preced-ing 6 months and that the supervisor had "told him hewas hired to work 5 days a week and I expected him tobe here."In November 1977, to reduce absenteeism at the Dallasand Houston terminals, Respondent established a pro-gram whereby, "after five instances of absence within atwelve month period,"17a committee consisting of a co-worker of the offending employee, the employee's super-visor, and the personnel manager were to meet with theemployee, after which "the committee will arrive at arecommendation as to whether or not the employee shallbe retained on the payroll." There is no evidence thatsuch a meeting was held with Hudson, or that such acommittee ever functioned.Ashmore testified that, apart from his absenteeism,Hudson was a "fair" employee.Conclusion: It is concluded, in agreement with theGeneral Counsel, that Hudson was discharged because ofhis union activities, in violation of Section 8(a)(3) and (1)of the Act.This conclusion is based on these considerations:(a) As witnessed by Hudson's being confronted first byAshmore and then by Aldridge within a matter of daysbefore the discharge, Respondent was aware of and con-cerned by his advocacy of the Union.(b) As revealed by the unlawful discharges, 3 monthsearlier, of Dallas employees Charles Barrett and BruceHaire, Respondent was capable of resorting to the ex-treme sanction of discharge to quell the union threat.(c) In deciding Hudson's fate, Respondent ignored itsown procedure, established only a year before, to dealwith excessive absenteeism at the Dallas and Houstonterminals.(d) The stated reasons for the discharge are unpersua-sive. That Hudson's having lied was not a significantfactor is shown by Cothran's testimony regarding theNovember 6 meeting of the management committee thatthey "looked through Billy's file, and ...found [there]to be enough in his file on excessive absenteeism and tar-diness that we felt like we ought to go ahead and takehim off the payroll." Indeed, this passage suggests thatthe committee was predisposed to discharge Hudson, andset out to find some colorably valid reason.That absenteeism and tardiness were not the real rea-sons is disclosed by at least two others-Bajer andLong-having exceeded Hudson in number of absences,and by Smith's having been tardy an extravagant numberof times, to Respondent's manifestly intense frustration,without being fired. Respondent's argument is rejectedthat, since Bajer was prounion and had more absencesthan Hudson, "no inference of disparate treatment basedon union activities" can be drawn. There is no evidencethat Respondent viewed Bajer's support of the Unionwith anywhere near the concern that it viewed Hud-son's. Moreover, as stated in Aeronca ManufacturingCompany, 160 NLRB 426, 435 (1966), "a discriminatorymotive, otherwise established, is not disproved by an em-17 Andy Callan testified that an absence of more than I day, arisingout of the same condition, is treated as one instance.ployer's proof that it did not weed out all union adher-ents."B. The Discharge of Keiller DavisFacts: Davis was employed by Respondent from May1973 until his discharge, allegedly because of his unionactivities, on November 8, 1978. He was a dockworkeruntil July 1977, when he became a pickup and deliverydriver at the Dallas terminal.Davis signed a union authorization card on October29, 1978; passed out 25 or so union cards in the weekpreceding his discharge; during that same period, es-poused union representation to 30 or 40 coworkers atvarious places around the terminal; and, starting on orabout November 2, wore a pocket protector at workbearing the Union's insignia and name.'8Moreover, inlate October, when asked by George Schults, the Dallasdispatcher and an admitted supervisor, if he knew of theunion campaign, Davis said that he both knew of andwas involved in it.'9Respondent's stated reason for the discharge, as setforth in an internal termination report prepared by Per-sonnel Director Andy Callan on November 8, was"unsafe driving practices." Respondent further assertsthat Davis' leaving the scene of an accident on Novem-ber 7 was an adjunctive element. Davis backed into aclosed overhead door at a customer's facility on Novem-ber 7, causing about 200 damage to the door and noneto his truck.20He immediately telephoned Schults, whosaid that Gary Ward, a safety supervisor, would be rightout to investigate.2' Davis also discussed the matter witha representative of the customer, expressing fear that he"would probably get fired" over it; then told the repre-sentative that he would make some pickups in the areawhile awaiting Ward's arrival.Davis made the pickups, returning to the accidentscene about 30 minutes later.22Upon returning, he sawWard at the wrong location, and directed him to thedamaged door.Ward took pictures of the door and assured the cus-tomer's representative that Respondent accepted respon-sibility. The representative voiced the wish that Re-spondent not be "too hard" on Davis. Ward telephonedBill Dougher, Respondent's pickup and delivery supervi-in The pocket protector was white with blue and red print. It bore thewords "Machinists Union" in letters 3/16th of an inch high, togetherwith the Union's insignia, a cog wheel 1-1/2 inches in diameter. It was anidentical protector, worn by Billy Hudson, that prompted Ashmore tosingle out Hudson for the unlawful remarks previously described.'1 Davis also was prominent on behalf of CBB and CFLEA in 1976-77. Respondent concedes in its brief that this was "well known" to it be-cause of numerous conversations between Davis and Aldridge concern-ing the pros and cons of union representation.20 The damage to the door consisted of a vertical crease, which appar-ently did not cause any functional impairment. Davis credibly testifiedthat, when he checked the door shortly before the hearing, it had yet tobe repaired.21 Schults testified that he also told Davis to remain at the scene untilWard's arrival. Davis denied being so told, and is credited. He cameacross as a sincere and capable witness, whereas Schults' testimony onthis point seemed contrived to augment Respondent's case.22 Davis credibly testified that, after an accident in which he was in-volved at a Toyota dealership in 1977, the dispatcher (not Schults) in-structed that he proceed with his routeCENTRAL FREIGHT LINES 515 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDsor, at or about this point. There is no probative evi-dence of what was said, neither having testified. Van Al-dridge testified, however, that Dougher then reported tohim that this was Davis' third "chargeable" within ayear,23whereupon Aldridge dispatched a relief driver tofinish the route and asked T. H. Callan to convene themanagement committee to consider discharging Davis.The committee met even before Ward and Davis had re-turned to the terminal, reviewed Davis' "driving recordand his driving performance," as Aldridge recalled, anddecided that he should be fired. Clearance from Waconot being immediately forthcoming, Dougher was in-structed to tell Davis, when he and Ward did get back,to punch out and return the next morning at 10.Meanwhile, on their way to the terminal, Ward toldDavis there would be a management meeting to considerdisciplinary sanctions. There is nothing to indicate thatWard said anything to Davis, then or before, about leav-ing the accident scene. Sometime after their return,though, Ward prepared an investigation report whichstated in part:Proper procedure not followed by our driver in re-porting this accident, he left the scene to makeother pickups and then returned upon my arrival.24Aldridge, Andy Callan, and M. C. Cothran all testifiedthat the management committee considered demotingDavis back to the dock, in lieu of discharge, but rejectedthe idea because of a policy supposedly adopted atDallas in January 1978, coincident with the formation ofthe committee, disallowing disciplinary demotions.Upon reporting on November 8, Davis was told byDougher that he was being fired because he had toomany chargeables. Davis protested that he had had onlyone other in the past year, at a Toyota dealership on No-vember 15, 1977, which resulted in $41 in damage andthat others had had more costly chargeables withoutbeing fired. Dougher replied that it made no difference.Davis pleaded that he needed a job and would acceptdemotion to the dock, as had been done with others.Dougher ended the conversation by telling Davis to goto personnel.In the personnel office, Davis spoke with AndyCallan, repeating the appeal he had made to Dougher.Callan conceded that drivers had been demoted to thedock rather than fired in the past, "at the company's dis-cretion," but said that Respondent did not wish to do23 A "chargeable" is an accident in which Respondent's driver isdeemed to have been significantly at fault.24 Aldridge's testimony was unequivocal that the management commit-tee met and made its decision before the return to the terminal of Wardand Davis, and thus necessarily before the preparation of Ward's report.Aldridge testified that T. H. Callan called the meeting "when we got thereport from Mr. Dougher" that this was Davis' third chargeable Al-dridge continued:[W]e made our decision and called Waco to make our recommenda-tion and give them the facts on the case. We were unable at thattime, I believe, to get in touch with them. So, when Gary Ward re-turned to the terminal with Mr. Davis, Mr. Dougher told Mr. Davisto report back in at 10:00 the next morning.Respondent's brief to the contrary, there is no convincing evidence thatthe management committee "met and reviewed Ward's report" before de-ciding upon discharge.that in this instance and that there was nothing Daviscould do-"not a thing"-to save his job.Andy Callan testified that a driver is subject to termi-nation after three chargeables within a year, but that dis-charge does not inevitably follow. Indeed, LonnieEchols incurred three chargeables in less than 6 monthsin 1978, and Robert Love had three within about 8months in 1977-78, without losing their jobs. For thatmatter, Davis himself had three chargeables in 1977, onebeing that at the Toyota dealership. While Dougher sup-posedly told Aldridge that the November 7 accident wasDavis' third chargeable in a year, the record-includingWard's written report of that accident-verifies Davis'claim that it was only his second, that at the Toyotadealership being the other. The record also disclosesthat, in October 1978, Respondent granted the request ofRonald Rogers, a Dallas driver, to return to the dockafter he had been involved in two chargeables within aweek. Rogers, unlike Davis, was not faced with the pros-pect of discharge when he made his request.Gary Don Thomas, assistant director of safety at thetime, testified that he and Ward surreptitiously followeda large number of Respondent's drivers in July 1978, ob-serving and making note of many unsafe practices by "avery large number" of them. Among those observed wasDavis, who was detected, according to Thomas, in "ahost of unsafe driving practices." Afterwards, Thomasassertedly recommended to Aldridge that Davis be re-lieved of further driving duties. A report prepared byThomas at the time itemized Davis' various unsafe prac-tices, but gave no indication that Thomas felt him unfitfor further driving. The report related that Davis at firstwas "defensive and unreceptive" in a followup counsel-ing session, but became agreeable and cooperative. Thisreport is said to have been among the items consideredby the management committee in reaching its decision todischarge Davis.Conclusion: It is concluded that Davis, like Hudson,was discharged because of his union activities in viola-tion of Section 8(a)(3) and (1) of the Act.This conclusion derives from Respondent's deep-seatedunion animus, previously documented, in combinationwith these additional factors:(a) Davis was prominent in the organizational effort,and the inference is warranted that Respondent knew ofthis.(b) Davis' discharge followed that of Hudson by onlya day, indicating, together with other surrounding cir-cumstances, that Respondent was engaged in a calculatedpurge of those it deemed central to the union campaign.(c) The stated reasons for the discharge reek of pre-text. Not only was the accident damage not great, but,contrary to the putative premise on which the manage-ment committee met and decided on discharge, this wasonly Davis' second chargeable-the other being evenmore minor-in over a year, not his third. Beyond that,even assuming Respondent to have been acting on thegood-faith but mistaken belief that this was the thirdchargeable, at least two other drivers-Echols andLove-recently had incurred three chargeables in lessthan a year without job loss, as had Davis himself before CENTRAL FREIGHT LINES517involving himself in this latest union drive.25Moreover,Andy Callan admitted that, even after three chargeableswithin a year, discharge is discretionary.Finally, as against the claim that Davis' leaving thescene of the accident influenced the discharge decision,there is no concrete evidence that the management com-mittee, in its remarkable haste to take action, even knewof this until after its fateful meeting. Nor is it inferablethat, had the committee known the circumstances ofDavis' leaving, it would have found fault, absent hisunion activity. As noted, there is no evidence that Wardconsidered this sufficiently important to mention toDavis. 26C. The Discharge of George SoutherlandFacts: Southerland worked for Respondent from Sep-tember 1969 until his discharge, allegedly because of hisunion activities, on November 21, 1978. He was an un-loader at the Dallas terminal when discharged.In the fall of 1978, Southerland distributed prounionhandbills at the terminal, passed out an estimated 400union authorization cards in the parking lot and in breakareas at the terminal, and otherwise proclaimed his unionsympathies by wearing a button and a pocket saver withunion insignia and displaying union stickers on his per-sonal vehicle. He, in addition, had been a union observerduring the 1977 Board election, and had received awarning in 1976 for handing out union literature in theparking lot. 27That Respondent appreciated Southerland's major rolein the 1978 organizing effort was revealed by two con-versations between him and Aldridge on or about No-vember 1. An employee's car apparently had becomescratched under circumstances causing him to suspectthat Southerland, in an excess of prounion zeal, had beenprivy to the deed. The employee expressed his suspicionsto Aldridge, who in turn sought out Southerland, ad-monishing him to get his "act together" and desist fromintimidating tactics in aid of the union campaign.28Afew days later, Southerland complained to Aldridgeabout being accused of such conduct, remarking that hewas only I of 90 organizers at the Dallas terminal. A by-stander, Gary Lawrence, interjected that it was becauseSoutherland was "one of their head leaders," to whichAldridge added: "Yeah, you got a position just like I do.You pass it on down to your men just like I do."Aldridge testified that Southerland was discharged be-cause of his "absenteeism record" and because, during 4days of absence immediately preceding the discharge,25 Respondent again makes the argument that, since Echols wasprounion and had an accident record worse than Davis', "no finding ofdisparate treatment based on union activity" can be made. This argumentis rejected for the reasons advanced in the discussion of Hudson's dis-charge.26 This indicates, of course, that Ward's remarks in his report of theaccident, to the effect that Davis had not followed proper post-accidentprocedure, were after-the-fact makeweight.27 Southerland's efforts in 1976-77 were on behalf of CBB andCFLEA. The 1976 warning was memorialized in writing by W. CLackey, assistant terminal manager, and placed in Southerland's person-nel file.28 There is no evidence that Southerland, in fact, had anything to dowith whatever damage was done to the car."he ...could have gotten to work if he really caredabout his job." On Wednesday, November 15, Souther-land was involved in an accident while driving to work,"totalling" his pickup truck. He consequently missed thatand the next 2 days of that week, as well as the Mondayof the next, devoting a good deal of that time to makingan old car he had at home roadworthy. He called ineach day that he was absent, explaining his situation towhichever person in the office answered the phone, andhe drove his wife's car to the terminal on Friday, No-vember 7, first having driven her to work, to get his pay-check.Southerland testified that public transportation is notfeasible between his home in Allen, Texas, and the termi-nal, and that his wife needed her car to get to and fromher job in McKinney and to gather their baby from thenursery before closing each day. Mrs. Southerland gotoff work at 4 p.m., the nursery closed at 6, and Souther-land's shift did not end until 6:48.Aldridge testified that Lee Roy Cox, dock superin-tendent, had apprised him daily of Southerland's continu-ing absence, and, upon learning from Cox on Monday,November 20, that Southerland again had called in thathe would be absent, he phoned W. W. Callan, Jr., com-pany president, who was in Waco. Aldridge's recitalcontinued that after he described the situation to Callan,Callan advised that Southerland be fired.Southerland finally got the old car working adequatelyon the night of 20, enabling him to report for work onTuesday, the 21st. Upon arriving, he found that his time-card had been pulled, and Cox presently informed himthat he was fired. Southerland asked why, and Cox saidit came from "upstairs"-presumably a reference tohigher management-because of "excessive absenteeism."Southerland then went to Aldridge and again askedwhy he had been fired. Aldridge prefaced his responsewith the observation that he and Southerland had alwayshad a "civil attitude toward each other" despite their dis-agreements. Aldridge then stated that the reason for thedischarge was absenteeism, that company policy makesan employee subject to discharge after five "incidents"of absenteeism within a year,29and that Southerland bythen had seven. Southerland asked if this referred only tounexcused incidents, to which Aldridge replied that "anincident [is] an incident."Aldridge then brought up Southerland's just-conclud-ed 4 days of absence, prompting Southerland to detailthe circumstances preventing his earlier return. Aldridgewas unmoved, declaring that Southerland, as the family"breadwinner," should have used his wife's car. Souther-land countered by asking why he should jeopardize herjob by taking away her transportation, adding that it wasnot her fault that he had a wreck.In 1978 to the time of his discharge, Southerlandmissed 15 days for reasons other than vacation-8 be-cause of illness, I because of a death in the family, 2 be-cause he "got robbed and lost all his belongings," andthe 4 just described. In July, when he asked Cox for a29 This policy, instituted in November 1977, is described above in thediscussion of the Hudson discharge. As there indicated, discharge is notmandatory after five incidents or instances.CENTRAL FREIGHT LINES 517 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDday off in connection with the death in the family, Coxhesitated before letting him go, commenting that he had"already missed a lot of time." Other than that, there isno evidence that Southerland ever was admonished be-cause of absenteeism, nor is there evidence that memo-randums ever were placed in his file indicating a prob-lem in that regard.30As mentioned earlier in connection with the Hudsondischarge, Respondent's "five instance" policy, as posted,provided for a meeting of the overly absent employeewith a committee consisting of a coworker, the employ-ee's supervisor, and the personnel manager, after whichthe committee was to recommend whether the employeeshould be retained. This procedure was not observed asconcerns Southerland, just as it was ignored in Hudson'scase. But then, again as earlier indicated, there is no evi-dence that it has ever been invoked.Southerland testified to a belief that a coworker,Chuck Estes, once was granted 3 or 4 days off to repairhis car. Estes' supervisor, Larry Thetford, testified that,in February 1978, he gave Estes one day off to fix hiscar, not 3 or 4. Estes did not testify. Thetford, beingmanifestly more competent on the point than Souther-land, is credited.Conclusion: It is concluded that Southerland also wasdischarged because of his union activities, in violation ofSection 8(a)(3) and (1) of the Act.Supportive of this conclusion, apart from the antiunionfeelings that prompted the discharges of Hudson andDavis 2 weeks before, are these elements:(a) As revealed by the conversations with Aldridgeabout 3 weeks before his discharge, Southerland was re-garded as a leader of the union campaign.(b) By any objective standard, Southerland's reasonsfor missing the 4 days immediately preceding the dis-charge, if not overwhelming, were fairly compelling.Additionally, the discharge decision was made withoutgiving him a chance to present those reasons. Further,although Cox and Aldridge monitored Southerland's ab-sence on a daily basis, and although Southerland was indaily communication with the terminal, no one botheredto tell him that he was placing his job in greater jeop-ardy with each passing day. The inference thus is strongthat Respondent was calculatedly "playing out rope,"hoping for Southerland to hang himself-a most unlikelytactic were there not an ulterior motive.(c) As in the case of Hudson, Respondent ignored itsearlier published procedure to deal with excessive absen-teeism.(d) Although Southerland missed a substantial numberof days in 1978, there is nothing to indicate that Re-spondent considered him a particular problem in thatregard. And, while there is no evidence that Respondenttolerated anyone who missed more work in 1978, neitheris there evidence to the contrary.30 As in the case of all absences for whatever reason, Cox placed anote in Southerland's file reflecting that he was absent for a funeral onJuly 21, 1978. The note does not reflect Cox's hesitance to grant the timeoff, nor does it in any way imply that Cox had warned Southerland aboutabsenteeism. The statement in Respondent's brief that the note remarkedon "the fact of the warning" is unfounded.D. The Discharge of Stewart JonesFacts: Jones worked for Respondent from 1964 untilhis discharge, allegedly because of his union activities, onMarch 15, 1979. He was one of about 116 pickup and de-livery truckdrivers at the Ft. Worth terminal when dis-charged.Jones signed a union authorization card on November8, 1978. He credibly testified that he also passed outcards to several coworkers, in the break room at the ter-minal, at or about that same time, and distributed unionliterature to coworkers on three occasions in late 1978and early 1979, likewise in the break room.31Respondent denies any predischarge awareness ofJones' union activities, and Jones admittedly did not un-dertake them in the presence of management. Theweight of evidence nevertheless warrants the inferencethat Respondent knew or at least suspected. In the firstplace, the break room routinely is frequented by employ-ees and management alike. Second, the room is flankedby the offices of the terminal manager, M. D. Dooley,the assistant terminal manager, Jimmy Cunningham, andthe dispatchers, and each has a window facing it. Third,Cunningham admittedly saw Jones in the break roombefore work "every day." Fourth, Jones credibly testi-fied that, in November 1978, as he spoke with knownUnion Official T. J. Smith outside the terminal, whileprounion handbilling was being carried on, he sawDooley and Cunningham observing from a window inthe terminal.32Fifth, Jones credibly testified that, on November 7,1978, he was told by his brother, Larry, a driver-instruc-tor for Respondent, that he had been reported to Cun-ningham "as a union pusher," and that Larry advisedhim to avoid Bill Row and Ron Neuville, who happenedto be union activists, because they were bad for Jonesand "the Union is bad for the company." AlthoughLarry was not a supervisor, at least so far as the recordshows, it is assumable that he was speaking for Respond-ent inasmuch as Dooley had told him at or about thattime that he would "appreciate it" if Larry spoke toJones about his "many problems." Sixth, also on Novem-ber 7, not long after Larry spoke with Jones as just de-scribed, Cunningham interrogated Jones about his unionsentiments and activities in a manner previously found tohave violated Section 8(a)(l1) of the Act.33Finally, Jonescredibly testified that, before work on the morning ofMarch 14, 1979-i.e., the day before his discharge-he,Row, and Neuville were seated in the break room with31 Jones worked from 8 a.m. to 6 p.m., with an hour off for lunch. Heand many of the other drivers regularly gathered in the break room at orabout 7:30 each morning to socialize, which is when Jones distributed thecards and literature.32 Jones, himself, did not handbill at this time.33 Jones' affidavit states that Larry spoke to him in December. His tes-timony was persuasive, however, that it happened before, and on the dayof, Cunningham's interrogation, and, as noted in fn. 9, supra, he crediblytestified that the interrogation occurred the day before he signed a unioncard, which was November 8. Dooley testified that he asked Larry, onNovember 14, to speak to Jones. There being no evidence that Larryspoke to Jones at another time pursuant to Dooley's request, it is infer-able that the request was made on or before November 7, and thatLarry's words to Jones, as here set forth, were in implementation of therequest. CENTRAL FREIGHT LINES519union printed matter arrayed on a table in front of themwhen Cunningham "circled" the table, seemingly lookingat the items on it.34Dooley testified that an accumulation of performancefactors contributed to the discharge decision, the culmi-nation being a report that Jones had "popped" a clutch-i.e., released the clutch abruptly while the engine raced,causing his truck to lurch-on the morning of March15.35 When Jones first attempted to drive the truck hehad been assigned that day, the vehicle moved forward afew feet and then stalled. Jones restarted the motor anddrove the truck to the maintenance shop, where he com-plained to the shop superintendent, Jack Hull, that theclutch was too tight. Hull test-drove the truck aroundthe terminal premises, after which he had the clutch ad-justed and Jones embarked on his day's rounds. Hull tes-tified that he did not think the clutch required adjust-ment, "but due to past experience with" Jones, he had amechanic "give it additional clearance." Hull also testi-fied that he, personally, does not normally conduct test-drives, but that he did in this instance because of "pastexperience" with Jones. He explained that Jones "askedus to adjust the clutch ...almost everytime he camethrough the shop during this period of time," and that hefrequently complained about the functioning of his two-way radio, as well.36Harry Rosenstreter, a supervisor, was nearby whenJones' truck stalled the morning of March 15, and askedhim why he had popped the clutch. Jones replied that hehad not. Gary Don Watters, a supervisor, and RalphHorton, a pickup and delivery driver, also were nearby.Both testified that Jones appeared to pop the clutchtwice, the truck stalling the first time but not the second,prompting Horton to remark that Jones deserved to befired and to further comment that he had seen Jones racehis motor with the brake apparently on the day before,causing the clutch to stink "terrible." Jones, in his testi-mony, denied that he purposely popped the clutch onMarch 15 or any other time.Later the morning of March 15, Watters told Dooleywhat he and Horton had seen, together with whatHorton reportedly had observed the day before. Dooleyreplied that he would investigate, whereupon he spokewith Hull, ascertained that Hull had test-driven Jones'truck and that the clutch had been adjusted that morn-ing. Hull did not recommend that Jones be discharged.At or about II that morning, and without talking toanyone else about the matter, Dooley telephoned Waco,speaking with Don Thompson, executive assistant to W.W. Callan, Jr., company president. The conversationlasted 10 to 15 minutes, according to Dooley, duringwhich he stated that he had "completely given up" on34 Cunningham denied seeing the materials, and he said nothing at thetime to indicate otherwise. His denial did not carry conviction, however,and is at odds with the probabilities inherent in the situation. The plan,according to Jones, was to distribute the materials as the employees en-tered the break room before work that morning.a1 It is undisputed that the deliberate popping of a clutch is an abuse ofequipment.3' Hull conceded, however, that Jones made few complaints whendriving his regularly assigned truck, which he was not doing on Novem-ber 15, and that he did not know Jones to complain when nothing waswrong.Jones and asked for authorization to discharge him. Insupport of his request, Dooley assertedly read to Thomp-son "almost in their entirety" some 10 memorandums,ranging in length from 1 to 3 pages, in supposed docu-mentation of Jones' numerous failings and Respondent'sefforts to help him overcome them. Four of those docu-ments were dated March 15, one ostensibly authored byWatters, three by Hull.Dooley and Thompson had a second telephone con-versation, "shortly before" noon and lasting I or 2 min-utes, according to Dooley, and, that afternoon, Respond-ent's systemwide director of personnel, M. A. Taylor,appeared at the Ft. Worth terminal. Dooley initially tes-tified that Taylor then authorized the discharge, only toaver later that Taylor's visit had nothing to do withJones and that Thompson had conveyed Waco's permis-sion in the second telephone conversation.37Returning to the terminal at the end of the day, Jonesdid the customary paperwork, after which he was sum-moned before Dooley and Cunningham.38Dooley an-nounced that he had sought and obtained permissionfrom Waco to discharge Jones. He added that Jones hadbeen seen popping a clutch that morning, that Respond-ent had worked with him "for several months in manyareas" trying to improve his performance, and "therehad been no improvement whatsoever," and that he con-sequently had recommended discharge. Jones protestedthat he had not popped the clutch and that this wasunfair, but to no avail.The day before the discharge, Jones was unable todrive his truck after the lunch break because of a burnedout clutch. Another truck was sent, the load was trans-ferred, and Jones finished the day with the replacementtruck. Cunningham testified that it was this incident thattriggered the discharge, while Hull testified that anotherdriver could have been responsible for the clutch burn-ing out. That clutch had received a make-do adjustmentthe morning of March 14, the mechanic telling Jones tobring it in again in the evening for additional work.Respondent acknowledges that Jones was a trouble-free employee for most of his tenure, contending thatproblems began in 1977, roughly coincident with a di-vorce. Cunningham testified that, in 1977-78, four differ-ent customers made perhaps as many as 18 complaintsabout Jones; that Jones persisted in misusing the two-way radio in his truck starting at or about that time, en-gaging in needless talk in the mornings and ignoring thedispatchers' calls in the afternoons; that he grew carelessabout how freight was stacked in his truck, causing var-ious dock supervisors to complain to Cunningham; andthat poor route planning extended his road time unneces-sarily. Cunningham's information with regard to much ofthis plainly was secondhand. His testimony and the3' After stating that Taylor was not involved, Dooley testified thatTaylor asked him why he "was releasing" Jones, and that he "went overit very briefly with" Taylor38 The log of the truck driven by Jones reveals that it returned to theterminal at 5:48 p.m. on the 15th: and Jones' timecard discloses that heclocked out a few minutes after 6. Jones consequently is not credited thathe was told by the dispatcher, just after lunch, that he was to return tothe terminal, and that he then returned at or about 2 in an empty truckbrought by a relief driver. who finished the route.CENTRAL FREIGHT LINES 519 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord generally suggest that those with first hand infor-mation were, for the most part, Jim Holloway, a supervi-sor, and Sid Bailey, a dispatcher, neither of whom testi-fied. As if to bridge this gap, Respondent makes frequentcitation in its brief to various memorandums purportedlyauthored by Holloway or Bailey and supposedly read byDooley to Thompson on March 15, ignoring that thosedocuments were not authenticated in a manner entitlingthem to substantive weight.Abstractions and hearsay aside, there nevertheless iscredible evidence that Jones was not a model employee.On January 31, 1979, his truck was found to be seriouslylow in oil, apparently because he either misread or failedto check the dipstick. He was rebuked by Dooley andCunningham as a consequence, being told that he"need[ed] to get his act together" if he wished to contin-ue driving for Respondent. In November 1978, he was inprotracted conflict with a dispatcher whether he orsomeone else should deliver to a certain location, theresult being a several-day delay in delivery and a coun-seling session with Dooley and Holloway. And he threetimes took a cash advance from collection envelopeswithout submitting his personal check in exchange. Thisdid not cause any loss of money, however, and ceasedbeing a problem months before the discharge.Cunningham testified that, whenever he heard of acomplaint or problem involving Jones, he dutifully re-ported it to Dooley. Regarding Respondent's forbear-ance in the face of the difficulties attributed to Jones,Cunningham testified: "We have always felt that wewould rather work with a man that is experienced andkeep him on the payroll, which is why we worked withJones." Similarly, Dooley testified that he instructedCunningham "to work with this employee and try tocorrect his problems" and that he told Sid Bailey "towork with this employee in every way he possiblycould."Hull testified that he had seen Jones pop a clutch morethan once, elaborating:I have seen him from time to time from my officewindow when he would start off, the truck wouldlurch forward, front wheels bounce when he startedhis truck off.Hull then conceded that the popping of a clutch is notthe only thing that can cause a vehicle to behave in thisfashion.Jones was one of only two Ft. Worth drivers dis-charged in 1977, 1978, and 1979. In October 1978, hewas inducted into Respondent's "Tenth of a CenturyClub," signifying 10 years of driving without a chargea-ble accident. He was awarded a watch and a plaque.Conclusion: It is concluded, again in agreement withthe General Counsel, that Jones was discharged becauseof his union activities, in violation of Section 8(a)(3) and(1) of the Act.The bases for this conclusion, aside from Respondent'sdecided union animus,39are:39 Waco being at the core of discharge decisions, systemwide, theanimus factor obtains no less at Ft. Worth than at Dallas.(a) Jones was actively prounion, and, as mentionedbefore, the weight of evidence warrants the inferencethat Respondent knew of this.(b) Just a day before the discharge, Jones was in thebreak room with union materials arrayed conspicuouslyin front of him when Cunningham "circled" his table.(c) While Rosenstreter's comment, when Jones' truckstalled, indicates that the truck had lurched as if theclutch had been popped, Hull's decision moments later tohave the clutch adjusted discloses that a mechanicalproblem did exist.40This not only tends to corroborateJones that he did not purposely pop the clutch,4tbutalso suggests an invidious focusing by Respondent on theappearance rather than the reality of what had happened,to give colorable validity to the discharge.(d) Supposing that Jones did deliberately pop theclutch on the day of discharge, there is no evidence thathe had ever been warned for so doing, even though Hulltestified that he had seen Jones apparently do it "fromtime to time." This indicates that the practice, while notgood for a vehicle, normally is viewed less seriously thanRespondent now represents.(e) Respondent's failure to call as witnesses those withseemingly the most first hand knowledge of Jones' per-formance, Holloway and Bailey, while nevertheless rely-ing heavily on memorandums and oral reports purport-edly prepared or given by them, casts doubt on the sub-stantive veracity of those documents and alleged oral re-ports, and raises the suspicion that much of the second-hand testimonial commentary on Jones' shortcomingswas overstated, if not contrived.(f) On the other hand, if Jones' failings in the 2-3 yearsbefore discharge were as recurrent and pronounced asRespondent would have us believe, that likewise wouldindicate that his being discharged I day after being in thebreak room with union materials had an antiunion trig-ger. This would seem particularly so in light of therecent history of almost no driver discharges at Ft.Worth despite a large complement, coupled with Jones'award-winning safety record and the Ft. Worth policy ofworking to salvage rather than lose experienced people.(g) Respondent to the contrary, it is apparent thatTaylor, the systemwide director of personnel, made aspecial trip from Waco to Ft. Worth to assess the situa-tion and authorize the discharge. This reveals that thedischarge was seen as a matter of great sensitivity, in-volving other than the usual performance considerations.Moreover, Dooley's conflicting testimony about Taylor'srole-first, that he authorized the discharge, then, that hehad nothing to do with it-discloses an awareness thatthe truth would inculpate.40 Hull is not credited that he had the clutch adjusted "due to pastexperience with" Jones, even though he did not think it necessary. Hullelsewhere admitted that he never knew Jones to complain when nothingwas wrong, and Respondent plainly was not disposed to indulge Jones'whims.4' As Hull conceded, clutch popping is not the only thing that cancause a truck to lurch and rear. CENTRAL FREIGHT LINES521E. The Suspension of Douglas HigginsFacts: Higgins, a forklift operator at the Dallas termi-nal, has been on the payroll since 1969. At issue is a 30-day suspension given him on July 17, 1979, retroactive toJuly 13. The suspension occurred during a hiatus in thepresent hearing, after which, as earlier indicated, theGeneral Counsel's motion was granted to consolidate thiswith the matters already being tried.Higgins has been prominent in efforts to organize Re-spondent's employees for some time, as Respondent wellknew long before the suspension in question. A memo-randum prepared by W. C. Lackey, assistant terminalmanager, in October 1976 referred to Higgins as "a CBBorganizer," and he was a union observer in the electionof September 1977 to determine if the employees wouldbe represented by CFLEA. More recently, Lee RoyCox, dock foreman, directed Higgins to remove unionauthorization cards from his forklift in January 1979,and, during the June 13 session of the present hearing,after detailing his own considerable involvement in themore recent organizational effort, George Southerlandtestified, in response to a question by Respondent's coun-sel, that Higgins was and continued to be "as active" inthat regard as Southerland had been.Respondent asserts that Higgins was suspended be-cause of two instances of unwarranted talking and wast-ing of time on July 12. The first occurred at or about 11a.m., according to Cox, when he observed Higgins and acoworker, Roy Vrana, chatting idly for from 3 to 5 min-utes. Cox testified that he intervened at the earliest op-portunity, first giving Vrana an assignment and then ad-monishing Higgins that he had been talked to andwarned before about wasting time in this fashion, andthat Cox could not "tolerate it any longer." Higginsasked if Cox were "singling" him out, and Cox repliedthat he had spoken to everyone about this.42With that,Cox continued, Higgins shrugged, said "okay," anddrove off. Cox did not rebuke Vrana, explaining: "Roy isnot the type of guy that kills time."The second incident is said to have occurred at orabout 1:30 p.m. Gary Pursel, outbound dock supervisor,testified that he saw Higgins talking nonproductivelywith Mario San Miguel, a coworker, at that time. Themotor of Higgins' forklift was off, according to Pursel,and Higgins was slouched in the seat with his feet on thedashboard. Pursel related that, as he approached the two,Higgins quickly started his machine and moved on.Pursel admittedly said nothing to either employee aboutthis.Higgins testified that he received a rebuke from Cox,pretty much as described by Cox, but that it came after aconversation with San Miguel, not Vrana. He added thathe had no specific recall of a conversation with Vranathat day. Higgins further testified that his conversationwith San Miguel had consisted of his asking if therewere any freight for him to load, and that it lasted 2minutes at the most. San Miguel's version more or less42 Cox testified that Respondent had an ongoing problem with need-less talking, and that he had mentioned it on occasion in employee meet-ings.echoed Higgins', although he testified that he did not seeCox or anyone else nearby. Vrana did not testify.Cox is credited that he spoke to Higgins after a con-versation between Higgins and Vrana. Had things hap-pened as related by Higgins, San Miguel surely wouldhave sensed Cox's proximity. Additionally, Pursel iscredited regarding Higgins and San Miguel. His recitalhaving been elicited during Respondent's case, various ofits details-that the motor was off and that Higgins' feetwere on the dashboard-surely would have been metwith rebuttal testimony, which they were not, had coun-sel for the General Counsel and Higgins thought them tobe seriously in error. Moreover, and as later set forth inmore detail, Higgins did not take issue with the state-ment in his suspension letter, received July 17, that hehad been "noticed on two different occasions on Thurs-day, July 12, 1979, to be interfering with the work ofMario San Miguel and Roy Vrana."After the events just described, Cox and Pursel pre-pared written reports of what they had seen. Cox'sreport stated:This morning Douglas Higgins was not carryingout his duties as a forklift operator. He was sittingon the forklift in the middle of the dock and keep-ing Roy Vrana from doing his work.Mr. Higgins has previously been warned repeatedlyabout not interfering with others in performing hisduties. This employee continues to interfere withoperations and I cannot perform the duties assignedto me with employees who cannot carry out theirduties and interfere with others.Pursel's report stated:Doug was sitting on his forklift with the motorturned off in the 133 door instead of going about hisduties moving freight from the strip-out side. Dougwas interfering with Mario San Miguel's assignedduties in the load-out area. When Doug saw me hemade a move to start his lift and leave the area.Cox submitted his report to Gary Ellis, a dock super-intendent, at or about 3 that afternoon. Ellis in turn de-livered it to the terminal manager, M. C. Cothran, alongwith his oral recommendation that Higgins be fired.Cothran summoned Gene Hughett, also a dock superin-tendent, showing him the report. Hughett remarked thatPursel had prepared a similar report, dealing with an-other incident. Pursel's report presently was obtainedand read by the three of them. Cothran then told theother two that he would "get back to" them after he"had time to investigate" the matter and to "pull the fileand talk to the general office" in Waco. Cothran directedHughett, in the meantime, to "pull" Higgins' timecardand inform him that he was suspended until Tuesday,July 17.At or about 5 p.m., still on July 12, Hughett told Hig-gins that he was suspended for excessive talking, and toreport back on the 17th. Also in the late afternoon of the12th, Cothran had a telephone conversation with W. W.Callan, Sr., chairman of the board, who was in Waco.CENTRAL FREIGHT LINES 521 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDCothran described what had happened and asked for per-mission to fire Higgins. Callan demurred that he firstwanted to "pull the file ...and look into it and havetime to think about it and do some investigation." Headded that he would be in Dallas the next day, andwould like to talk to Cox and Pursel sometime afterlunch.So it was that Callan met with Cox, Pursel, and Coth-ran on the afternoon of the 13th. Cox and Pursel toldtheir stories, and Cothran pressed for discharge. Callansaid he would take it up with the executive committee inWaco, and let Cothran know the outcome on Monday,the 16th.Asserting that he was to be in Dallas on the 13th inany event, Callan testified that he did not make a specialtrip from Waco to interview Cox and Pursel. He added,in further explanation of his being there, that "it was thepolicy of the executive committee to make an investiga-tion when there was a severe disciplinary matter pend-ing." Elaborating on this latter point, with the help ofleading by Respondent's counsel, Callan stated that it ishis "usual practice," when conducting such investiga-tions, "to talk to the people who were primarily con-cerned ...to be sure there was no error in transmittingthe information ...to me." If Callan's purpose in prof-fering this testimony was to dispel any impression thathis visit to the terminal on the 13th was other than rou-tine, he did not succeed. Except perhaps for Taylor'stelltale trip to Ft. Worth in connection with the Jonesdischarge, a trip which Respondent has tried to glossover, there is nothing to suggest Waco involvement ofthis sort as concerns the four whose terminations are inissue. And, asked on cross-examination to recount otherinstances in which he had followed this "usual practice,"Callan was abjectly vague and unconvincing. Beyondthat, if this procedure truly were routine, why were heand Respondent's counsel at such pains to establish thathe was to be in Dallas anyway? And, if he were to be inDallas anyway, why were they at such pains to depicthis meeting at the terminal as standard, when it plainlywas not?On Monday, the 16th, W. W. Callan, Jr., companypresident, telephoned Cothran, informing him that theexecutive committee had decided to suspend rather thandischarge Higgins. Cothran, referring to two past suspen-sions of Higgins, the most recent for 2 weeks, urged 30days. Callan agreed.When Higgins returned to the terminal on Tuesday,the 17th, Andy Callan, the Dallas personnel director,gave him this letter:We have been advised that you were noticed ontwo different occasions on Thursday, July 12, 1979,to be interfering with the work of Mario SanMiguel and Roy Vrana.We are notifying you that since you have been pre-viously warned and have had two weeks disciplin-ary layoff, and we have again cautioned andwarned you, and we are now giving you a thirtyday suspension time, July 13 through August 11,1979, for interference with the work of other em-ployees and failure to follow the instructions of oursupervisors. You are hereby notified and can returnto work on Monday, August 13, 1979, at yourscheduled reporting time of 9:45 a.m.Any continued violation of our instructions orworking rules will result in your termination!To Higgins' question why he had been suspended threetimes, whereas "some of the men have been fired thathave done the same thing I have done," Callan replied,"No comment." As earlier indicated, Higgins did not dis-pute any of the factual assertions in the suspension letter.Higgins' earlier suspensions were in July and August1978, for 2 weeks and in February 1978, for 3 days. Thestated reason for the 2-week suspension was "insubordi-nation and refusal to follow instructions of a supervisor."More specifically, Higgins had bridled when Ken Ash-more, a supervisor but not his immediate supervisor, di-rected him to be more active in the operation of his fork-lift. Upon Higgins' return to work after that suspension,Van Aldridge and Cox had a meeting with him, Al-dridge warning: "Any other violation or any infraction,however small, [and] you will be terminated immediate-ly."The letter announcing Higgins' 3-day suspension statedthat he had "damaged freight with [his] forklift," that hehad "not taken correction from [his] supervisor," that hisattendance "has not been good," that he had "alreadyused [his] 1978 vacation," and that he had been "cau-tioned about too much unnecessary talking while operat-ing the forklift." The letter added that Respondentwould be "forced to take drastic corrective action ...ifthe quality of [Higgins'] performance is not improved."While conceding that Respondent has an ongoingproblem with needless conversation among its employ-ees, Cox testified that he has never "seen other employ-ees deliberately ...killing time" the way Higgins didon July 12. Cox testified that he had spoken to Higgins"three to four" times about killing time. Higgins testifiedthat Cox had spoken to him once before. The letter an-nouncing the 3-day suspension extracted in the precedingparagraph indicates that "unnecessary talking" was anissue in February 1978, and the record contains a memo-randum prepared by Cox, dated February 13, 1979, re-flecting that he had talked to Higgins that day "aboutkilling too much time" conversing with coworkers, andhad warned him that he would be suspended "for a fewdays" if it did not stop.Higgins concedes that he probably has been suspendedmore than any other Dallas employee. Neither Vrananor San Miguel received any kind of reprimand for theirparts in the events leading to this latest suspension.Conclusion: It is concluded that Higgins was suspendedbecause of his union activities in violation of Section8(a)(3) and (1) of the Act.This conclusion is grounded on several considerationsin addition to Respondent's abundant distaste for theUnion:(a) Higgins had a long history of organizational in-volvement, of which Respondent again was reminded, bySoutherland's testimony, on June 13, 1979. CENTRAL FREIGHT LINES523(b) While giving Higgins a 30-day suspension, Re-spondent did not give the other parties to the miscon-duct, Vrana and San Miguel, so much as a talking to.There being no evidence that the conversations had beeninitiated or prolonged against Vrana's and San Miguel'swishes, this vast discrepancy in treatment cannot be con-vincingly explained by Higgins' history of sometimes en-gaging in excessive talk, or by Cox's cavalier assertionthat Vrana "is not the type of guy that kills time."(c) Despite Respondent's best efforts, it is clear thatCallan, Sr., went to extraordinary lengths of involvementin this matter, revealing-as did Taylor's trip to Ft.Worth-that it was deemed to entail special consider-ations and delicate handling. The attempt to portray Cal-lan's involvement as routine, when it obviously was any-thing but, betrayed a realization-as did the attempteddistortion of Taylor's role-that the truth would incrimi-nate.(d) Had Callan, Sr., been genuinely interested in seeingthat "there was no error in transmitting the information"to him, as opposed to satisfying himself that a good casehad been built against Higgins, he surely would haveseen fit, while in Dallas, to talk to Higgins, Vrana, andSan Miguel. That he did not do.CONCLUSIONS OF LAWRespondent, as previously concluded, violated Section8(a)(1) of the Act by:1. Telling employees that, if the Union got in, it"could happen" that "full-timers would be part-timersand ...some wouldn't have jobs at all," and that astudy was underway that could result in an increase inhealth insurance benefits, both remarks being designed todiscourage support of the Union.2. Interrogating employees about their union sympa-thies and activities, cautioning an employee that he"ought to think about" his role with the Union, askingan employee "what kind of improvement" he thought aunion could bring, warning an employee not to "harass"his coworkers concerning the Union, and in effect inter-rogating an employee concerning his union activities byconfronting him about soliciting for the Union (harass-ing) "on company time," and then warning him that hewould be subject to termination "if it happened again."Respondent, as previously concluded, violated Section8(a)(3) and (1) of the Act by:I. Discharging Billy Hudson on November 7, 1978;Keiller Davis on November 8, 1978; George Southerlandon November 21, 1978; and Stewart Jones on March 15,1979.2. Giving Douglas Higgins a 30-day suspension onJuly 17, 1979, retroactive to July 13.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER4 3The Respondent, Central Freight Lines, Inc., Ft.Worth and Irving, Texas, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Telling employees that, if the Union got in, it"could happen" that "full-timers would be part-timersand ...some wouldn't have jobs at all" or that a studyis underway that could result in increased benefits, todiscourage support of the Union.(b) Interrogating employees about their union sympa-thies and activities, cautioning employees that they"ought to think about" their roles with the Union, askingemployees "what kind of improvement" they think aunion could bring, in effect interrogating employees con-cerning their union activities by confronting them aboutsoliciting for the Union (harassing) "on company time,"or warning employees that they would be subject to ter-mination "if it happened again" that they solicited for theUnion "on company time."(c) Discharging, suspending, or otherwise discriminat-ing against employees because of their union sympathiesor activities.(d) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them under the Act.442. Take the following affirmative action:(a) Offer to Billy Hudson, Keiller Davis, GeorgeSoutherland, and Stewart Jones immediate and full rein-statement to their former jobs, or, if those jobs no longerexist, to substantially equivalent jobs, without prejudiceto their seniority and other rights and privileges, andmake them whole for any loss of earnings or benefits suf-fered by reason of their unlawful discharges, with inter-est on lost earnings.45(b) Make Douglas Higgins whole for any loss of earn-ings or benefits suffered by reason of his unlawful sus-pension, with interest on lost earnings;46restore to himany seniority and other rights and privileges lost becauseof that suspension; and expunge from its records any ref-erence to that suspension, notifying him in writing thatthis has been done.(c) Preserve and make available, upon request, to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all records nec-43 All outstanding motions inconsistent with this recommended Orderhereby are denied. In the event no exceptions are filed as provided bySec. 102.46 of the Rules and Regulations of the National Labor RelationsBoard, the findings, conclusions. and recommended Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and Order, and all objectionsthereto shall be deemed waived for all purposes.44 This being the second time within a year that Respondent has beenfound in serious violation of the Act, a broad remedial order ("in anyother manner") is appropriate. See Hickmort Foods. Inc., 242 NLRB 1357(1979)."4 Backpay shall be computed in accordance with F. W WoolworthCompany. 90 NLRB 289 (1950). Interest shall be computed as prescribedin Florida Steel Corporation. 231 NLRB 651 (1977). See, generally. IsisPlumbing & Heating Co.. 138 NLRB 716 (1962).4* Backpay and interest shall be computed as set forth in the precedingfootnoteCENTRAL FREIGHT LINES 523 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDessary to analyze the amounts of backpay and benefits signed by Respondent's authorized representative, shallowing under the terms of this Order. be posted by Respondent immediately upon receipt(d) Post at its terminals in Irving and Ft. Worth, thereof, and be maintained by it for 60 consecutive daysTexas, copies of the attached notice attached marked thereafter, in conspicuous places, including all places"Appendix."47Copies of said notice, on forms provided where notices to employees are customarily are posted.by the Regional Director for Region 16, after being duly Reasonable steps shall be taken by Respondent to ensurethat the notices are not altered, defaced, or covered by47 In the event that this Order is enforced by a Judgment of a United any other material.States Court of Appeals. the words in the notice reading "Posted by (e) Notify the Regional Director for Region 16, inOrder of the National Labor Relations Board" shall read "Posted Pursu- writing, within 20 days from the date of this Order, whatant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board," steps Respondent has taken to comply herewith.